Citation Nr: 0628013	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-18 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, a motion to 
advance this case on the Board's docket was granted by the 
Board for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level 
VIII hearing impairment in the right ear and Level VII 
hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in March 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The veteran was also notified in March 2006 how disability 
ratings and effective dates were assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in April 2005.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The April 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  

In April 2005, the veteran underwent a VA audiological 
evaluation for compensation purposes.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
80
85
LEFT
75
80
       
80
        
75
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned 40 percent rating for bilateral hearing 
loss is appropriate.  Considering that the veteran's right 
ear manifested an average pure tone threshold of 84 decibels 
and 84 percent of speech discrimination, the right ear meets 
a Level IV designation under Table VI.  As the veteran's left 
ear manifested an average pure tone threshold of 80 decibels, 
and 86 percent of speech discrimination, the left ear meets a 
Level III designation under Table VI.  When both Level 
designations are combined, a 10 percent rating is the highest 
rating available.  38 C.F.R. § 4.85, Table VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  The evidence reflects that both 
of the veteran ears manifests pure tone thresholds of 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 hertz).  38 C.F.R. § 4.86(a).  As 
such, the veteran's hearing meets the pattern of exceptional 
hearing impairment.  

Considering the provisions pertaining to exceptional hearing 
impairment, the right ear meets a Level VIII designation 
under Table VIA and the veteran's left ear meets a Level VII 
designation under Table VIA.  When both Level designations 
are combined, a 40 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

The Board has also considered VA treatment records including 
audiology reports dated in January 2004, February 2005, and 
March 2006.  However, none of these reports provide the 
veteran with higher than a 40 percent rating.
  
On the audiological evaluation in January 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
80
90
LEFT
50
85
75
75
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Considering the provisions pertaining to exceptional hearing 
impairment, the right ear meets a Level VIII designation 
under Table VIA and the veteran's left ear meets a Level VII 
designation under Table VIA.  When both Level designations 
are combined, a 40 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

On the audiological evaluation in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
75
85
LEFT
75
80
75
75
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

Considering the provisions pertaining to exceptional hearing 
impairment, the right ear meets a Level VII designation under 
Table VIA and the veteran's left ear meets a Level VII 
designation under Table VIA.  When both Level designations 
are combined, a 40 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

On the audiological evaluation in March 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
80
85
85
LEFT
75
80
75
80
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

Considering the provisions pertaining to exceptional hearing 
impairment, the right ear meets a Level VIII designation 
under Table VIA and the veteran's left ear meets a Level VII 
designation under Table VIA.  When both Level designations 
are combined, a 40 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  On the basis of 
the objective evidence, the veteran's hearing loss disability 
simply does not support the requirements for a rating in 
excess of 40 percent.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
rating in excess of 40 percent and, as such, this case does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a favorable 
determination.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


